DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “leather-like sheet” (cl 6:3) is indefinite because the scope and breadth of the phrase is unascertainable.
	The phrase “leather-like sheet” (cl 11:3) is indefinite because the scope and breadth of the phrase is unascertainable.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,6,7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hain et al (USPN 3355535).  Hain et al teach the claimed process as evidenced at col 3:20-33; col 15:70-col 18:6; and figs 1-4.
Regarding claim 1 (Currently Amended): A method of manufacturing 
  	Regarding Claim 4 (Currently Amended): The claim 1, wherein the molding sheet has a design surface (Hain et al: surface of the sheet facing the mold cavity surface; figs 1-4) and a non-design surface (Hain et al: surface of the sheet facing ram 6; figs 1-4), and a surface thereof in contact with the first mold is the design surface, and a surface thereof not in contact with the first mold is the non-design surface.  
 	Regarding Claim 5 (Currently Amended): The 

 	Regarding Claim 7 (Currently Amended): The claim 1, wherein the thermoforming is vacuum-pressure molding, vacuum molding, or hot- press molding (Hain et al: col 15:70-col 18:6; fig 3; heated ram 6 is pressed into the material).  
 	Regarding Claim 8 (Currently Amended): The claim 1, wherein the body portion has a shape of a shoe upper (Hain et al: figs 1-4).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al (USPN 3355535) as applied to claim 1 above.  The above teachings of Hain et al is incorporated hereinafter.  
 	Regarding claim 2, Hain et al teach reversing the reversed arch portion and then inserting the shoe upper into a mold to form a sole (col 3:20-33), but does not teach heat-treating the body portion of the shoe upper.  The heating of an upper on a heated 
 	Regarding claim 3, lasts having an indented arch portion are well-known in the shoe and sole molding arts in order to properly and accurately position the upper on the last.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a last/second mold having an indented arch portion in order to properly and accurately position the upper on the last.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al (USPN 3355535) in view of Kaufman (USPN 3562930).
 	Regarding Claim 9 (New): A method of manufacturing a sheet molded article (figs 1-4), comprising: thermoforming a molding sheet (Hain et al: sheet 8) with a first mold (Hain et al: mold 7), thereby molding a molded article (Hain et al : shoe upper 1; fig 2) including a body portion (Hain et al : the portion of the shoe upper up to the peripheral edge; fig 2) provided with a shape transferred from the first mold, and a peripheral edge portion surrounding the body portion (Hain et al : the portion of the shoe upper up to the peripheral edge; fig 2); 3DOCKET NO: 81050114 Preliminary Amendmentremoving the molded article from the first mold mold (Hain et al: example 1 and patented claim 1 teach removing the shoe upper), and inverting the body portion front- to-back (Hain et al: example 1 and patented claim 1 teach reversing the reserve arch to provide the indented arch portion of the shoe upper; figs 1-2); wherein the molding sheet has a design surface (Hain et al: surface of the 
  	Hain et al do not teach attaching, to a second mold, the body portion that has been inverted front-to-back, and heat-treating the body portion.  Kaufman teaches molding a shoe by placing an upper on a heated last and then molding a sole to the lasted upper, wherein both the last and mold are heated such that the upper is shrunk tightly on the last (col 2:15-22; and figs 1-4).  Since Hain et al and Kaufman are analogous with respect to molding shoes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a heated last in the process of Hain et al in order to heat treat the upper of Hain et al so the heated upper is tight against the last.
 	Regarding Claim 10 (New): The method according to claim 9, wherein, in the thermoforming, the molding sheet is heated with a heater disposed so as to face the non-design surface (Hain et al: col 15:70-col 18:6; heater in the ram).  
 	Regarding Claim 11 (New): The method according to claim 10, wherein the molding sheet is a fabric, or a leather-like sheet including a fiber base material obtained by impregnating a fabric with an elastic polymer, and has, on one surface of the fiber base material, the design surface that is a resin layer or a napped surface (Hain et al: col 15:50-66).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach molding shoes by using lasted uppers and sole molds: 3641603,372100971,20150342296,2666935,9789644,20150305448, and 9894960.  The following USPNs teach heated lasts: 3411186,3676542, and 3029449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744